Citation Nr: 1813964	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  11-02 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for traumatic brain injury (TBI) (also claimed as post-concussion syndrome).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1985 to February 1989 and from August 2002 to June 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction of this matter was later transferred to the RO in Atlanta, Georgia. 

The Veteran testified at a videoconference hearing in December 2016 before the undersigned Veterans Law Judge (VLJ), and transcript of the hearing is of record. 

The Board previously remanded this claim in September 2010 (for issuance of an SOC), November, 2015 (for scheduling of a Board hearing), and May 2017 (for development on the merits).  Unfortunately, another remand is necessary before the Board can adjudicate this claim. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but additional development is necessary to decide this case.  

A nexus opinion from July 2017 is of record. This opinion, however, did not substantially comply with the Board's remand directive to the extent the examiner did not address whether the Veteran has a TBI or explain whether post-concussive syndrome in the October 2007 treatment record constitutes TBI diagnosis.  See Stegall v. West, 11 Vet. App. 268, 271  (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure substantial compliance). As such, the Board concludes a remand is required for another opinion.  

Furthermore, the July 2017 opinion is inadequate.  Specifically, after summarize the Veteran's relevant medical history, the examiner concludes that "it is less likely than not that the veteran suffered a service connected traumatic brain injury as an etiology of any of his many physical, mental health and neuro-behavioral issues in or out of the military."  The examiner, however, did not explain how tobacco use, polysubstance abuse and PTSD make it less likely than not that the Veteran has a TBI that is etiologically related to his military service.   

An adequate medical opinion, for the purposes of evaluating a Veteran's disability, provides rational analysis that takes into consideration the Veteran's lay statement and medical history to support its conclusion. See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) ("[A] medical opinion... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  A medical examination and opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a remand to obtain an adequate exam is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Update VA medical record 

2. After completing directives #1, the claims file should be returned to an examiner other than the examiner who provided the July 2017 opinion, if possible, for supplemental opinion that answers the following questions:

Does the Veteran have a TBI diagnosis? 

The examiner should review the claims file in its entirety. 

The opinion should specifically explain whether the post-concussive syndrome in the October 2007 treatment record constitutes TBI diagnosis. The examiner should also address the Veteran's lay statements regarding his in service injury.

If the Veteran has TBI, is it at least as likely as not (a 50 percent or greater probability) related to his military service? 

The examiner should note that the Veteran's enlistment examination does not list TBI or head injury sustained before entering service. Therefore, he is presumed to have been in sound health at the beginning of his period of active service. 

The examiner's opinion should address the Veteran's lay statement regarding his injury in service and fully explain the impact, if any, the claimed injury has on his current condition. 

A complete rationale should be provided for all opinions.  If an opinion cannot be provided without resorting to speculation, the examiner must explain why this is the case.

If the examiner determines another physical examination of the Veteran is warranted, such an examination should be scheduled.

3. After completion of the above, please re-adjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




